DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO 2016/004634 A1, hereinafter “Sun”) in view of Koskinen et al. (US 2015/0016367 A1, hereinafter “Koskinen”).

Regarding claims 9 and 10, Sun discloses a user equipment [see Fig. 1, para. 33; UE], comprising: 
a processor [see Fig. 1, para. 33; processor 132]; and
a memory [see Fig. 1, para. 33; memory 134],
wherein the memory stores instructions that cause the processor [see Fig. 1, para. 33-34; the memory 134 stores program and data 135 that cause the processor 132] to:
receive higher layer signaling including a data identifying a channel [see Fig. 11a, step b10, para. 60, lines 20-25; receive, by RRC signaling, configuration of subcarrier spacing set and the conditions(s) for each subcarrier spacing values. Then UE selects one subcarrier spacing value within the subcarrier spacing set based on the condition(s). UE transmits uplink control or data channel on the selected one subcarrier spacing value. Thus, the received RRC signaling is related to uplink data channel for the UE to transmit user data]; and 
identify, based on a first parameter about a channel included in the higher layer signaling, a subcarrier spacing for the channel that is applicable to the channel from a plurality of predefined subcarrier spacings [see Fig. 11a, step b11, para. 60; select, based on the condition(s) about an uplink control or data channel included in the RRC signaling, a subcarrier spacing value for the uplink control or data channel from a plurality of subcarrier spacing values in the pre-known subcarrier spacing value set]; wherein 
the channel is used for data transmission [see Fig. 11a, step b12, para. 60; the uplink data channel is used for data transmission]; and
a prescribed number of consecutive subcarriers in a frequency domain defines a resource block [see Fig. 9, para. 57; 12 subcarriers in a frequency domain defines a resource block]. 
Sun does not explicitly disclose “Signalling Radio Bearer (SRB)” or a “logical” channel.
see Fig. 7, step 704, para. 170, 172; a UE receives an RRC message including data units of RB, the RB comprises an SRB]; wherein the higher layer signaling indicating subcarrier spacing for a logical channel that is applicable to the SRB [see para. 32, 34; the RRC message indicating resources (sub-carrier) for a logical channel that is applicable to the RB, wherein the RB comprises the SRB (see para. 35, 172)]; and the SRB is used for data transmission [see para. 35; the SRB is used for data transmission].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receive higher layer signaling including a data identifying a Signalling Radio Bearer (SRB); wherein the higher layer signaling indicating subcarrier spacing for a logical channel that is applicable to the SRB; and the SRB is used for data transmission”, as taught by Koskinen, into the system of Sun so that it would provide information transfer service between communicating devices over an air interface [see Koskinen, para. 32].

Regarding claims 11 and 12, Sun discloses a base station [see Fig. 1, para. 34; eNB], comprising: 
a processor [see Fig. 1, para. 34; processor 162]; and
a memory [see Fig. 1, para. 34; memory 163],
wherein the memory stores instructions that cause the processor [see Fig. 1, para. 34; the memory 163 stores program and data 164 that cause the processor 162] to:
determine a subcarrier spacing from a plurality of predefined subcarrier spacings [see Fig. 11b, steps b20-b21, para. 61; select a subcarrier spacing value from a subcarrier spacing set]; and 
transmit higher layer signaling including a data identifying a channel [see Fig. 11b, steps b20-b24, para. 61; transmit RRC signaling including subcarrier spacing value within the subcarrier spacing set so that the UE transmits uplink control or data channel on the configured one subcarrier spacing value. Thus, the received RRC signaling is related to uplink data channel for the UE to transmit user data; also see Fig. 11a, para. 60, lines 20-25]; 
wherein the higher layer signaling includes a first parameter about a channel indicating the subcarrier spacing for the channel that is applicable to the channel [see Fig. 11b, step b21, para. 60-61; the RRC signaling includes the condition(s) about an uplink control channel indicating the subcarrier spacing value for the uplink control or data channel]; 
the channel is used for data transmission [see Fig. 11b, step b24, para. 61; the uplink data channel is used for data transmission]; and
a prescribed number of consecutive subcarriers in a frequency domain defines a resource block [see Fig. 9, para. 57; 12 subcarriers in a frequency domain defines a resource block]. 
Sun does not explicitly disclose “Signalling Radio Bearer (SRB)” or a “logical” channel.
However, Koskinen teaches transmit higher layer signaling including a data identifying a Signalling Radio Bearer (SRB) [see Fig. 7, step 704, para. 170, 172; a network node transmits an RRC message including data units of RB, the RB comprises an SRB]; wherein the higher layer signaling indicating subcarrier spacing for a logical channel that is applicable to the SRB [see para. 32, 34; the RRC message indicating resources (sub-carrier) for a logical channel that is applicable to the RB, wherein the RB comprises the SRB (see para. 35, 172)]; and the SRB is used for data transmission [see para. 35; the SRB is used for data transmission].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmit higher layer signaling including a data identifying a Signalling Radio Bearer (SRB); wherein the higher layer signaling indicating subcarrier spacing for a logical channel that is applicable to the SRB; and the SRB is used for data transmission”, as taught by Koskinen, into the system of Sun so that it would provide information transfer service between communicating devices over an air interface [see Koskinen, para. 32].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2018/0152939 A1) – see Fig. 17, 19, 23-26, para. 246-247, 265-268, 407, 416, discloses a method for processing uplink data more rapidly by defining or configuring a network of a new structure, a new physical channel, a new logical channel and a new bearer for low latency radio communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469